IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


JULIUS E. BLACK,

              Appellant,

 v.                                                      Case No. 5D16-3695

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed April 13, 2017

3.850 Appeal from the Circuit Court
for Citrus County,
Richard A. Howard, Judge.

Julius E. Black, Wewahitchka, pro se.

No Appearance for Appellee.


PER CURIAM.

       Julius E. Black appeals the denial of two motions for leave to amend his original

motion filed pursuant to Florida Rule of Criminal Procedure 3.850. Because the trial court

ruled on the merits of the amendments to the claims included in the motions, we treat the

motions as amended motions under rule 3.850. Thus, we consider the orders denying

the motions as final appealable orders. However, the appeal of the order denying the first

motion was untimely, and this court lacks jurisdiction to review it. The appeal of the order

dated September 27, 2016, which denied the second motion to amend, was timely filed.
Nevertheless, the trial court lacked jurisdiction to enter that order because the

amendment related to a claim in the original rule 3.850 motion that was being reviewed

on appeal by this court (case number 5D16-1952) at the time the trial court entered the

order. We therefore reverse the order dated September 27, 2016, and remand this case

so the trial court may rule upon the second motion to amend when jurisdiction returns to

the trial court following the conclusion of the appeal in case number 5D16-4327.

      REVERSED; REMANDED.


SAWAYA and PALMER, JJ., and JACOBUS, B.W., Senior Judge, concur.




                                           2